                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                        CASE NO. 8:18-CR-587-T-17CPT

CODY ROBERT SCHOH.

____________________________/

                                          ORDER

       This cause is before the Court sua sponte. This case is set for trial
on Monday, August 19, 2019. The Court directs the Government and
Defendant to confer as to all proposed jury instructions and the verdict form,
and file the following by Thursday, August 15, 2019: 1) a package of jury
instructions to which the parties stipulate; 2) a package of the Government’s
proposed jury instructions to which Defendant objects; and 3) a package
of Defendant’s proposed jury instructions to which the Government objects.
If the parties agree on the verdict form, the parties shall file one proposed
verdict form. If the parties cannot agree on the verdict form, each party shall
file its own proposed verdict form.


       The parties shall send a copy of all submitted instructions and submitted
verdict forms to the Court in a word processing format on or before Thursday,
August 15, 2019.


       The parties shall each separately file their proposed voir dire on or
before Thursday, August 15, 2019. Accordingly, it is
Case No. 8:18-CR-587-T-17CPT


      ORDERED that the parties shall file their proposed jury instructions,
verdict form and voir dire in accordance with this Order by Thursday,
August 15, 2019.


      DONE and ORDERED in Chambers in Tampa, Florida on this 5th day of
August, 2019.




Copies to:
All parties and counsel of record




                                           2
